USDC IN/ND case 3:17-cv-00422-RLM-MGG document 206 filed 06/04/20 page 1 of 3


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

 CHRISTOPHER L. SCRUGGS,

                         Plaintiff,

                   v.                     CAUSE NO.: 3:17-CV-422-RLM-MGG

 SGT. POMEROY, et al.,

                         Defendants.

                             OPINION AND ORDER

      Christopher L. Scruggs, a prisoner without a lawyer, filed a motion to

reconsider the order granting summary judgment on his claim against Officer

Timmons. “A court may grant a Rule 59(e) motion to alter or amend the judgment

if the movant presents newly discovered evidence that was not available at the

time of trial or if the movant points to evidence in the record that clearly

establishes a manifest error of law or fact.” Matter of Prince, 85 F.3d 314 (7th

Cir. 1996); Deutsch v. Burlington N. R.R. Co., 983 F.2d 741 (7th Cir. 1993). “[A]

Rule 59(e) motion is not to be used to rehash previously rejected arguments.”

Vesely v. Armslist LLC, 762 F.3d 661, 666 (7th Cir. 2014).

      Mr. Scruggs argues that a reasonable jury could conclude that Officer

Timmins was aware that Sergeant Penning intended to use excessive force

against Mr. Scruggs based on Sergeant Penning’s statements. Mr. Scruggs

argued this point in the summary judgment briefs, and the court declines to

reexamine it. Mr. Scruggs also takes issue with the court observing that the

statements could be reasonably interpreted as consistent with anticipating the
USDC IN/ND case 3:17-cv-00422-RLM-MGG document 206 filed 06/04/20 page 2 of 3


need for lawful force because Officer Timmons didn’t offer testimony to that

effect, but the court doesn’t need such testimony to assess the probative value

of evidence or to conclude that an article of evidence is ambiguous. Mr. Scruggs

represents that no evidence of his disciplinary history was submitted, but, at

deposition, Mr. Scruggs testified that he transferred to the Westville Control Unit

due to his involvement in a fight with another inmate. ECF 200-1 at 14-16.

      Mr. Scruggs argues that his refusal to comply with the order didn’t justify

Sergeant Penning’s use of force, stating, “Not every instance of inmate resistance

justifies the use of force, and use of pepper spray will not be justified every time

an inmate questions orders or seeks redress for an officer’s actions.” Treats v.

Morgan, 308 F.3d 868, 872–873 (8th Cir. 2002). The order Mr. Scruggs asks the

court to reconsider didn’t discuss the factor of “the threat reasonably perceived

by the officer” in assessing whether Sergeant Penning’s use of force that was

excessive. See Forrest v. Prine, 620 F.3d 739, 745 (7th Cir. 2010); Lewis v.

Downey, 581 F.3d 467, 477 (7th Cir. 2009). Construing the evidence in Mr.

Scruggs’s favor, the use of force occurred in the context of a maximum security

disciplinary unit as the officers monitored multiple inmates outside their cells

during a search for contraband. The record is disputed as to whether Mr. Scruggs

spit on Sergeant Penning and so posed a specific threat of bodily harm to the

officers, but Mr. Scruggs used antagonistic rhetoric to intentionally defy a

routine, twice-given order after a clear warning that he would be pepper sprayed

if he did so. Given the limited scope of the use of force that followed, the court




                                         2
USDC IN/ND case 3:17-cv-00422-RLM-MGG document 206 filed 06/04/20 page 3 of 3


reaffirms its conclusion that Sergeant Penning didn’t subject Mr. Scruggs to

excessive force.

      The record reflects Officer Timmons didn’t have a reasonable opportunity

to intervene with the use of force. Many of the relevant circumstances

surrounding the use of force didn’t develop until seconds before the event

occurred. Mr. Scruggs relies on Sergeant Penning’s ambiguous statements

during his absence, but, at that moment, Mr. Scruggs clearly posed no threat to

Sergeant Penning and hadn’t yet refused to comply with a direct order. Mr.

Scruggs testified that only three seconds elapsed between the time Sergeant

Penning began reaching for his can of pepper spray and the time he used it. ECF

200-1 at 46-48. In so narrow a timeframe, Officer Timmons didn’t have a

reasonable opportunity to assess the situation and to move to intervene even if

the circumstances warranted it.

      For these reasons, the court DENIES the motion to reconsider (ECF 205).

      SO ORDERED on June 4, 2020

                                          s/ Robert L. Miller, Jr.
                                          JUDGE
                                          UNITED STATES DISTRICT COURT




                                      3
